 


 HR 1424 ENR: Fallen Warrior Battlefield Cross Memorial Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 1424 
 
AN ACT 
To amend title 38, United States Code, to ensure the Secretary of Veterans Affairs permits the display of Fallen Soldier Displays in national cemeteries. 
 
 
1.Short titleThis Act may be cited as the Fallen Warrior Battlefield Cross Memorial Act.  2.Authorization for Fallen Soldier Displays in national cemeteriesSection 2403 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(d) 
(1)Subject to standards established by the Secretary, the Secretary shall permit the display of a Fallen Soldier Display in any national cemetery.  (2)In this subsection, the term Fallen Soldier Display means a memorial monument in honor of fallen members of the Armed Forces that may include a replica of an inverted rifle, boots, helmets, and identification tag..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
